




 
DISSOLUTION AGREEMENT
 
THIS AGREEMENT made as of 28th day of August, 2007 by and between Inform
Worldwide Holdings, Inc., a Florida corporation ("IWW") and Soam Energy, LLC, a
Texas limited liability company ("SE").
 
WHEREAS, the parties hereto ( individually the “Party” and collectively the
"Parties") entered into a Joint Venture Agreement, dated November 7, 2006, (the
"Venture Agreement") to carry on the business of exploitation of coal from the
Banning 1 lease under the name Banning 1 Joint Venture; and
 
 
WHEREAS, the Parties now wish to dissolve the Joint Venture.
 
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and subject to the terms and conditions hereafter set out, the Parties
agree as follows:
 
 
The Parties agree to dissolve the Joint Venture effective August 28, 2008 (the
"Dissolution Date").
 
 
Effective the Dissolution Date, all of the assets of the Joint Venture will be
distributed to the Parties pro rata in accordance with their respective
interests in the Joint Venture, and all of the liabilities of the Joint Venture,
will be assumed by the Parties pro rata in the same proportion.
 
 
Each Party hereby indemnifies and saves harmless the other Party from and
against any claims, demands, actions, losses and damages suffered by such
Parties resulting from the failure of the Party to pay and discharge any portion
of any Joint Venture liability which such Party has assumed by virtue of this
Agreement.
 
 
The Parties hereby release and forever discharge one another from any and all
claims, demands, actions, losses and damages whatsoever arising from or relating
to the Joint Venture, with the exception of any claims, demands, actions, losses
and damages arising from or resulting from the terms and conditions of this
Agreement.
 
 
This Agreement shall enure to the benefit of and be binding upon the respective
heirs, executors, administrators and assigns of each of the parties hereto.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.


INFORM
WORLDWIDE                                                                                                    SOAM
ENERGY, LLC
HOLDINGS, INC.


  /s/ Ashvin
Mascarenhas                                                                                                    /s/
Ashvin Mascarenhas


___________________________                                                                                                ___________________________
Ashvin Mascarenhas,
CEO                                                                                                    Ashvin
Mascarenhas, Manger

